Title: To John Adams from George Washington, 3 March 1795
From: Washington, George,Randolph, Edmund
To: Adams, John



Philadelphia March 3. 1795.

The Secretary of State does himself the honor of requesting the favor of an acknowledgment that the enclosed summons has got safe to hand.
United States March 3. 1795.
The President of the United States to the Vice President of the United States, and President of the Senate
Certain matters touching the public good, requiring that the Senate shall be convened on Monday the 8th of June next; you are desired to attend at the Senate Chamber in Philadelphia on that day, then and there to receive and deliberate on such communications as shall be made to you on my part

Go: Washington